DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material per se.
The claimed system consists of a support server and an indexing server, however in both cases the specifications clearly indicate that they could be either physical or virtual embodiments ([0024]: “The support server and/or the indexing server include an arrangement of physical or virtual computational entities capable of processing data to perform various computational tasks.”, and [0025]: “Optionally, the support server and/or the indexing server is implemented as a computer program that provides various services (such as database service) to other devices, modules or apparatus.”). By explicitly including virtual embodiments the claims cover transitory signals, an area which has been deemed unpatentable. As such, amending the specifications to limit the system to physical embodiments would overcome this rejection on the ground of 35 U.S.C. 101. In the interest of compact prosecution the remainder of this office action proceeds as if the suggested changes have been made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, et al. US PG Pub 2017/0270184 A1, further in view of Skidmore, et al. US Pat 9996535 B1.

Regarding claims 1 and 5, Huang, et al. teaches receiving a document, metadata pertaining to the document, and a document identifier associated with the document (Huang, et al. [0012]: "there is provided a method for creating a search index for an object to be searched, comprising; receiving the object to be searched;", [0032]: "The information repository 104 can store documents and document objects with uniform format being processed by the data pre-processing module 102.", [0031]: "The metadata may be automatically generated by the data pre-processing module 102 or added by the administrative user"), where Huang, et al. defines that metadata may include information equivalent to a document identifier such as an electronic signature used to indicate storage location and to help retrieving the document (Huang, et al. [0031]: "For instance, document objects in the form of XML or JSON may comprise metadata of corresponding documents describing document-related information:, which includes e.g., [...] rights management and electronic signature, to enable functions such as indicating storage location, […] and to help retrieving and confirming the required document resources.").
Huang, et al. does not teach extracting keywords from the document and store the keywords in a meta-document. Skidmore, et al. teaches keywords from the document and store the keywords in a meta-document (Skidmore, et al. col 10, lines 12 - 14, "One or more natural language processing techniques may be used to determine and/or output metadata associated with the item such as one or more tags and/or keywords.").
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Skidmore, et al. with Huang, et al., that to enable keyword searching when able to access metadata but not the source document, they would combine the keyword extraction  from Skidmore, et al. with the document metadata from Huang, et al.
Huang, et al. has been previously shown to teach where the metadata contains the document identifier, and as Huang, et al. defines a document object as containing the document metadata (Huang, et al. [0031]: "document objects in the form of XML or JSON may comprise metadata of corresponding documents describing document-related information") then Huang, et al.'s storing of document objects in the information repository shows storing the document identifier corresponding to the metadata in the database arrangement (Huang, et al. [0032]: "The information repository 104 can store documents and document objects with uniform format being processed by the data pre-processing module 102.").
Huang, et al. does not teach providing, to the indexing server, the meta-document and the document identifier. As with Huang, et al., Skidmore, et al.'s metadata can include a document identifier (Skidmore, et al. col 10, lines 44-47, "Metadata may be retrieved for items based on a document creation time, publication date, author, document history, item data, and/or other properties associated with the item."). Thus Skidmore, et al. teaches providing, to the indexing server, the meta-document and the document identifier (Skidmore, et al. col 10 line 65 - col 11 line 1, "In an example library of one hundred books, organization service 410 at block 610 may have processed and/or retrieved item content metadata of the one hundred books.").
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Skidmore, et al. with Huang, et al., that in order to do keyword searches on a separate machine without the source documents they would combine the 
Huang, et al. does not teach receiving the meta-document and the document identifier from the support server. Skidmore, et al. teaches receiving the meta-document and the document identifier from the support server (Skidmore, et al. col 10 line 65 - col 11 line 1, "In an example library of one hundred books, organization service 410 at block 610 may have processed and/or retrieved item content metadata of the one hundred books."), where the support server is analogous to the item data repository (Skidmore, et al. col 6, lines 59-61, “the item data repository 412 may store digital content items (e.g., audiobooks, electronic books, music, movies, multimedia works, etc.).”).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Skidmore, et al. with Huang, et al., that in order to process document metadata on a machine separate from the source document they would combine the metadata of Huang, et al. with the separate server structure and transmittal of Skidmore, et al.
Huang, et al. does not teach extracting keywords from the meta-document. Skidmore, et al. teaches extracting words from the meta-document (Skidmore, et al. col 11, lines 3-5, "A non-limiting example of hierarchical content metadata includes the total frequencies of occurrences, and/or counts of metadata, tags, and/or keywords.").
Before the effective filing date, it would have been obvious to one of ordinary skill in the art it combining Skidmore, et al. with Huang, et al., that in order to index the 
Huang, et al. teaches crating an index of the metadata and thus creating the index wherein the index comprises document identifier listed corresponding to the extracted keywords (Huang, et al. [0033]: "The object indexing module 108 performs such as words grouping and semantic analysis on the objects in each category, establishes indexes and stores the index data into the index repository 110."), where in Huang, et al. the object refers to a document object, defined as an object containing metadata about a document, as previously laid out.

Regarding claims 3 and 7, Huang, et al. teaches receiving at least one of keywords in the index for the database arrangement as a user-input (Huang, et al. [0062]: "FIG. 4 shows a flowchart of a method 400 for creating an index for an object to be searched according to one embodiment of the present disclosure. At 401, an object to be searched is received. Then, the object classification module 106 for example obtains the established classification policy as described above and parses the classification policy, i.e., through a matching with the constraints in the classification conditions of the classification policy."), where the classification condition is user defined, and may contain keywords as one of the search values (Huang, et al. [0054]: "Similarly, users may establish another classification condition through method 200, which provides that under root elements “/dmftdoc” of the XML document, if “object_name” of objects contains “test 3456” and “key_words” contains “testing”, the objects are classified into “collection2”.”).
Huang, et al. also teaches identifying document identifiers corresponding to the user-input from the index for the database arrangement (Huang, et al. [0062]: "FIG. 4 shows a flowchart of a method 400 for creating an index for an object to be searched according to one embodiment of the present disclosure. [...] If the constraint involves metadata of the object, proceed to block 403 to obtain metadata of the object.").
Huang, et al. also teaches retrieving metadata of the document identifiers corresponding to the user-input from the database arrangement (Huang, et al. [0062]: "Therefore, the object classification module 106 may obtain metadata of the object from the information repository 104.").

Regarding claim 4, Huang, et al. teaches wherein the meta-document is in JavaScript Object Notation (JSON) format (Huang, et al. [0031]: “document objects in the form of XML or JSON may comprise metadata of corresponding documents describing document-related information”).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, et al. US PG Pub 2017/0270184 A1 and Skidmore, et al. US Pat 9996535 B1 as applied to claim 1 above, and further in view of Gardner et al. U.S. PG Pub. 20060053173 A1.
Regarding claims 2 and 6, Huang, et al. and Skidmore, et al. do not teach wherein the indexing server and the support server extract keywords using an ontological databank, wherein the ontological databank comprises a plurality of concepts. Gardner, et al. teaches wherein the indexing server and the support server extract keywords using an ontological databank, wherein the ontological databank comprises a plurality of concepts (Gardner, et al. [0296]: "In one embodiment, one or more multi-relational ontologies may be utilized to improve searching or querying of databases or other data structures. This searching or querying may include keyword searches, information retrieval (IR) tools, sophisticated natural language processing, or other searching or querying. As a multi-relational ontology according to the invention includes structured knowledge describing the family relationships and synonyms for a given term, a multi-relational ontology may be used to extend and refine searches.").
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Gardner, et al. with Huang, et al. and Skidmore, et al., that in order to expand a document's associated keywords to include similar terms, they would combine the document metadata keywords from Huang, et al. and Skidmore, et al. with the ontological keyword extension from Gardner, et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891.  The examiner can normally be reached on Mon-Th 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        

/ALEX GOFMAN/Primary Examiner, Art Unit 2163